DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2017/0203843).
In re. claim 1, Chan teaches an inflatable pod assembly for an aircraft (UAV) (fig. 1A), the inflatable pod assembly comprising: an expandable exoskeleton, wherein the expandable exoskeleton defines a leading edge and a trailing edge of the inflatable pod assembly (O) (figs. 7B-7D), wherein the expandable exoskeleton includes first and second portions (Ox, Oy) selectively attachable to each other (via latch (A)) (para [0104]); an internal cargo area (inside compartment (T)) configured to receive cargo (pod (G)), wherein the first and second portions are configured to selectively enclose the internal cargo area when the first and second portions are attached to each other (figs. 7B-7D); and an internal inflation chamber configured to selectively receive an inflation fluid for expanding the exoskeleton to thereby transition the inflatable pod assembly from a deflated state to an inflated state (pod or shell (O) inflated through tube (U)) (para [0104]).
In re. claim 2, Chan teaches the inflatable pod assembly of claim 1, wherein the internal inflation chamber is defined by the internal cargo area (when the chamber is in the embodiment of figs. 16A-17B). 
In re. claim 3, Chan teaches the inflatable pod assembly of claim 1, wherein the internal inflation chamber is defined by a pocket (T) fluidly isolated from the internal cargo area (Fig. 7B).
In re. claim 4, Chan teaches the inflatable pod assembly of claim 1, further comprising at least one coupling mechanism (A) (figs. 7B-7D) configured to selectively attach the first and second portions of the expandable exoskeleton to each other to thereby enclose the internal cargo area (para [0104]).
In re. claim 5, Chan teaches the inflatable pod assembly of claim 4, wherein the at least one coupling mechanism is configured to provide a fluid-tight seal between the first and second portions of the expandable exoskeleton when the first and second portions are attached to each other (sealed at interface sections) (para [0104]).
In re. claim 7, Chan teaches the inflatable pod assembly of claim 1, wherein the expandable exoskeleton comprises a flexible material (flexibility of inflatable material shown in figs. 1C-1F).
In re. claim 9, Chan teaches the inflatable pod assembly of claim 1, further comprising at least one partition positioned in the internal cargo area and selectively attachable to the expandable exoskeleton for dividing the internal cargo area into a plurality of cargo area compartments (shelves, walls, racks,  supports, etc. for payload (L)) (para [0111]).
In re. claim 10, Chan teaches the inflatable pod assembly of claim 1, further comprising at least one attachment device configured to couple to a receiving assembly of the aircraft (points (M)) (fig. 7A).
In re. claim 11, Chan teaches the inflatable pod assembly of claim 1, wherein the first portion includes a forward exoskeleton portion, wherein the second portion includes an aft exoskeleton portion separable from the forward exoskeleton portion (fig. 7B).
In re. claim 12, Chan teaches the inflatable pod assembly of claim 11, further comprising an intermediate frame portion (Ob) (fig. 12C), wherein the at least one coupling mechanism includes a forward coupling mechanism (A) and an aft coupling mechanism (A) configured to selectively attach the forward (Oa) and aft (Oc) exoskeleton portions to the intermediate frame portion (Ob), respectively, for operatively attaching the forward and aft exoskeleton portions to each other (figs. 12D-12F).
In re. claim 13, Chan teaches the inflatable pod assembly of claim 12, wherein the intermediate frame portion comprises a rigid material (inflated segments (I) in front and rear portions only) (fig. 12C).
In re. claim 14, Chan teaches the inflatable pod assembly of claim 1, wherein the trailing edge is bifurcated, wherein the first portion includes an upper trailing edge portion, wherein the second portion includes a lower trailing edge portion (figs. 17A-17B) (para [0113]).
In re. claim 15, Chan teaches the inflatable pod assembly of claim 14, wherein the expandable exoskeleton includes a forward exoskeleton portion and an aft exoskeleton portion integrally formed together as a unitary piece (figs. 17A-17B) (para [0113]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan.
In re. claim 6, Chan fails to disclose the at least one coupling mechanism includes a zipper.
However, Chan states pod O can be secured by a mechanism such as a latch (see FIGS. 8A-8B and 9A-9B) to retain sections of pod O.
The examiner takes Official Notice that a zipper is a well-known type of latch for securing two elements together.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chan to have the coupling mechanism include a zipper, for the purpose of utilizing known coupling mechanisms.
In re. claim 8, Chan fails to disclose the flexible material includes nylon.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chan to have the flexible material as nylon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647